Title: To George Washington from Christian Febiger, 14 March 1782
From: Febiger, Christian
To: Washington, George


                        Sir
                            Cumberland old Courthouse March 14th-15 1782
                        
                        I had begun a Letter to Major General Lincoln and made out some of my Estimates; But observing by a news
                            paper that he has left Philadelphia and haveing Seldom any person to assist me in writeing, Your Excellency will be pleasd
                            to pardon my confining my Applications entirely to yourself at present.
                        Since mine of the 11th ultimo which I hope has come to hand I received Your Excellencys of the 9th ejusdem.
                            The Detachment was ordered to march on Wednesday; But for want of Waggons it was detained till Thursday the 14th The men
                            very uneasy about Pay and other necessarys, when ordered by Colo. Posey to strike their Tents refusd saying, they would
                            not march without monney—I was on the Spot with a letter Threatning some Persuasion and an excellent Band of Music to play
                            them off all was quieted & from Colo. Poseys letter to me as per Letter A they march on chearfully
                                Letter B is a Return of the Detachement C of these on this Ground D of a
                            Detachement on the eastern Shore, for whom I sent Orders on the 9nth instant, if they come naked, as I have Reason to fear
                            I dont know what to do. The State has hitherto supplied us, immediately after the march, I wrote Government fully
                            respecting my Intention. my Letter was referr’d to Colo. Davies, his Answer, which I received on the
                            10th was the Cause of my not sending those Despatches before, it is inclosd Let. E. I wrote your
                            Excellency in my last the Number of men I supposd might be raisd I am encouragd in my Opinion by men comeing in pretty
                            fast under an Act passd the last Session and have made my Estimates for 3 Regiments when I gett the Act I shall be able to
                            write more certain  for Qr Master Stores and Camp Equipage—G  for
                            military stores H for Cloathes I for Instruments and Medicines—when those Supplies or Part of them for the first Detachment arrives, I shall be able to send the men on that may be brought in.
                        on Sunday I propose setting off to Richmond to consult Government  respecting the places of Rendezvous the continental Points of Stanton Winchester and New London as also at Hannover  Court house are broke up, the Officers stationed at those places have been obligd to send on Recruits Deserters etc. by themselves, by which 2/3 have again deserted, Knowing they could fare but little letters here, we have since   my last been several Days without meat. The Continental Commissary Major Forsyth has nothing and the
                            Specifics we receive from the State are trifling and unless we are speedily supplied by Contract or with monney to
                            purchase, I shall be compell’d to break up the post—Colo. Davies’s Letter fully Shows, what is to be expected from the
                            State. my whole Dependance therefore is on the Continent And unless speedy and effectual Measures are taken to supply the
                            Posts in the State, with provisions—This in particular, with Cloatheing, Q. Masters Stores & Camp
                            Equipage—military Stores, monney etc. etc. necessary for the Equipping and organizing the Troops, it will be utterly
                            impossible to obtain any future Reinforcements from the State. I am well assured that men might be rais’d at the different
                            Rendezvous for the same Bountys paid in Pensylvania especially, had we Cloathing to give with it, Cloathing from its
                            Scarcity and Dearness is a great Object with the lower Class of people in their Country. when the Troops retreated from
                            Chesterfield Court house The Journals of Congress the different Rules and Regulations of the different
                            Departments of the Army, all the old orderly Book and many other valuable Papers were
                            burnt by the Enemy. Thus I am frequently at a loss what to do or how to conduct my self.
                        
                            
                        
                        I would therefore esteem  it a singular Favour if your Excellency will order me a Sett of the Journalls of Congress and all other orders and Regulations which have lately taken place, the Resolution respecting the Officers rising by the line of the State I never receivd untill it was brought me accidentally by an Officer who insisted on his Rise accordingly.There was an Arrangement made of the Virginia Line at Chester field Courthouse the 10th Day of February ‘81—I endeavord to give it to Philadelphia to receive the Sanction of Congress and obtain the Comissions, being there in Philadelphia. But in vain—neither do I believe it was ever sent, unless Colo. Gibson, who was President of the Board has sent a Copy which was handwritten him by me  from this place.    There is the greatest imaginable Confusion in the Line for Want of Commissions and Officers having their Rank properly settled. Now it seems, that some of those
                            very Officers, who made the Arrangement under the Direction of General Baron de Steuben with it entirely sett aside and a
                            new one made, the Views of these Gentlemen, it came into Execution would be advantageous to me; But for the general Quiet
                            and reestablishment of order in the line, I humbly beg Leave to request, that your Excellency would order that Arrangement
                            final and valid for the Time being except where glaring Mistakes shall appear to a future Board of Arrangement and that
                            your Excellency would order such a Board to sit to fill up the Vacanceys regimentally prior to the 25th of May last, and
                            afterwards agreeable to the Resolutions of that Day. the proceedings of which Board might be sent to the Minister of War
                            and Commissions issue for the Line.
                        I have seen your Excellencys orders calling in Officers on Furlough by the 10th of Aprile, I am doubtfull,
                            whether the Officers of this Line consider themselves affected by them, as most of them are at home without any written or
                            limited Furlough, and never think of comeing untill called for and  then continue at home undr the
                            most trivial pretences, an order from your Excellency particulary pointed at them would be extremely usefull—Many have
                            been loitering at home upwards of 2 or three years were the whole called together by the first Day of May next, an Enquiry
                            might be held into those Gentlemens Conduct, and he who will not Do his Duty in Rotation with others be compelld to to
                            quitt the Service. the Board order’d might act as a general Court Martial where Necessity requir’d it.
                        I mean not to dictate, and must entreat your Excellencys Pardon for saying so much on this Subject, I am urgd
                            to it by those Officers, who conceive themselves injur’d by the Neglect of others.
                        I am not the commanding Officer of the Virginia Line. My Superiors however are generally at home or otherways
                            employ’d and seldom intefere with the Bussiness of the Line unless it is now and then to grant or prolong Furloughs of
                            Absent Officers and Soldiers, which often contravene my Views and is productive of Irregulartys.
                        I mean not to interfere with or reprehend the Conduct of my Superiors, I am sensible of the Subordination and
                            Deference Due them and shall ever chearfully pay it. I only mean to suggest the Necessity there is of some one haveing the
                            sole Direction of the Line within the State. The Barons Instructions Letter K
                            and his Verbal orders to me so also those of the Marquis meant that I should.
                        I cannot omitt my warmest Acknowledgements for your Excellencys Attention in referring Lt Townes to me—I have
                            order’d him on.
                        Your Excellencys Orders of the 18th of January respecting Officers Servants came to my hand yesterday in a
                            Philadelphia paper of the ninth ultimo.
                        from their Scatter’d Situation, it will be difficult to gett the Servants from the innumerable Train of Staff
                            & retir’d Offices in this State, the others may probably be gott. I have not sufficient Credit with the Printer to
                            gett a Deserter advertisd or any necessary Orders concerning the Line at large publishd and it is not only troublesome,
                            But extreamly difficult to gett them conveyd by writeing to Individuals.
                        I know that Virginia is in the southern Department, and that my Orders must chiefly come from General Greene
                            But in the present Instance hope I am right in making my Applications to your Excellency. I have and shall write the
                            Generall from time to time. March 15 I have wrote  Mr Howell or other the Deputy Clothier General for nine Suits of Cloaths reverse Uniform of my Regiment for a Band of Musick as their annual Bounty Suit and beg your Excellency will be pleasd to give an order for them or the Materials as I would rather pay the additional price for making them in a proper Manner out of my own Pokett than not have them—Your Excellency will permitt me to mention, in what manner this Band was raisd and humbly request your Excellencys Approbation of their Continuance. early in the Way I had often attempted to raise a Band from British and German Deserters or prisoners; Mr  found no Dependance could he  put in those people. I determined to  Mr Sheldon my Fife Major and several other young men, Natives of this place, whose Times expired late in 79. I  to reinlist—But to no purpose, untill I proposd
                            to furnish a Band & if they would reinlist during the War if I livd that long or long as I living commanded whether War & Peace & receive  Tracking, Instruments, and extra Cloathing as a Bounty for so doing. I would immediately inlist them—they agreed. I drew the recruit money  exclusive of which I have incurr’d very considerable private Expenses in furnishing their Instruction and purchasing new Insttrument,  which however reverse to the Regt on the Death or Discharge of either of the men. On the 7th of
                            March 1780—I sollicited the Board of War on the Subject, they would not grant me a Warrant for the Expenses under the name
                            of a Band as every Regt might claim the same, though they would not take the same pains—the men are enlisted to serve as
                            Musicians & Fifers & to do Duty as such—Their Music had more Influence on the minds and Motions of the
                            Militia last Summer in this State than would the Oratory of a Cicero, & in the recruiting Bussiness they are at
                            least as usefull as a well spoken recruiting Serjt. all I wish is, that the usual Bounty given at the Time I Engagd them,
                            may be allowd me (as I actually made Use of that Sum) in the Settlement of my publick Accounts.  any extra Expence incurre’d I must pay myself—I engaged a Master an eight—one is Dead.  & one from a hurt he receivd is invalided—I have putt Soldiers I  in their places & still continue my Number. 7 are equal to any Band in this Country the other two improving. my Reason for being prolix on this Subject is, that I may not be thought to have made improper  Use of publick Monney.
                         whilst I am writing your Excellencys Favour of the 2nd instant came to hand—your Excellencys first paragraph will undoubtedly give much Ease   to the Gentlemen, who were the Signers of that unfortunate Representation.
                            I was sensible of the  of executing ; But am extremely happy in your Excellency’s Approbation of the Step.
                        
                        permitt me to assure your Excellency that it was not Inclination, but Necessity compelled me to adopt the Measure.Lt. Colo.   Arrival will be truly welcome. I could sincerely wish that Cloathing Sufficient at least for a Regiment as also the necesary Militia.  Generals   might be sent with the first Supply. they shall be putt to continental Use only—I have entirely cleard myself of the State Troops, who wishd to hang on. we must rest satisfied with Regard to monney though really distressd. untill  the Superintendent of Finance will have it  in his power to turn Attention towards us. I shall write your Excellency from time to time.  Recruits begin to come in faster to Day than before, and were we well supplied with provisions, to which Articles I must now particularly beg your Excellencys Attention, together with the Cloathing expected—I have hope of sending a Detachment off early in June.  Colonel Mathews I am told has gone on to the Southward to take Command of the Virginians, I have not yet been able to obtain a Return of our Cavalry & Artillery to the Southward or should have sent it.ent it. I have the honor to be with the greatest Veneration & Respect—Your Excellencys Most obedient and
                            Most humble Servant 
                        
                            Christian Febiger
                            Colo. 2nd Va Regt & 
                            

                        
                     Enclosure
                                                
                            
                                Sir,
                                Near Charlotts Ville 24th July 1781
                            
                            I have received Yours of the 14th and Approve of any place for the General Rendezvous, that Government
                                and you shall agree on. The instructions are inclosd, if they are not so full as you wish I
                                should be glad to communicate my Ideas to you personally if your affairs will permit. With Esteem I am Sir Yr Most
                                Huml. Servt
                            
                                Steuben
                            
                            
                                Copy
                                
                                    instructions not transcribed
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    16-18 February 1782
                                
                            Extracts of Letters from Lt Colo. Posey after commencing his March.
                            
                            Prince Edward Febry 16th 82I am in hopes the Detachement will go on cheerfully, the Spirit, which seem’d to possess them just
                                    before our March is in a great manner subsided and Chearfullness appears in the mens Countenances.
                            
                                February 17thlast Evening the Rum came up, I issued a Gill to every man; But not haveing had any so long some of
                                    them gott very Tipsey on their Gill, though none acted out of Caracter except one or two, the Deserters amount
                                    only to three; I have not a Doubt of marching every man now with the Detachement to general Greenes Army—inclosd
                                    you have the Return ordered—I have also orderd the exact Rolls of Cloathing Arms Accoutrements
                                    and every kind of Camp Equipage, accounting for every Thing we sett out with, which shall have Strict Examination
                                    twice a Week. I have Critically examined the mens Cloathing and can assure you, there is some men who have
                                        hardly a shirt, however what they have shall be kept, if they loose any, I shall punish
                                    severely. 
                            
                            
                                Major Finleys—February 18thI am happy to inform you, that the turberlent Spirit, which seem’d to agitate the Soldiery the Day we
                                    left you has to Appearance subsided, they seem satisfied and many of them ashamd of their Conduct there. I am much
                                    pleasd with your Appointments of regimental staff Lt Mabon the Q. Mr is the most assiduous industrious person in
                                    the State I would wish he might hold the post not only pro tem but forever he is good, honest, and worthy
                                    Caracter. Your Band has been  Service, I dont know, that I have ever seen men more
                                    delighted with it, than on the March—I esteem Sheldon much. 
                                Lt Colo. Posey—Peytonsburgh            Feby 22d 82    This Day I took up camp on this Ground my men are fatigued, their  Tore, their Cloaths Dirty, I shall march to morrow. from this plan I sent General Green the proper Returns. I have also wrote to every post between this and the Southern Army.H.  two of those men were taken sick & are now with me at this post.N.  a Scotch Gentleman, he has never been Six Weeks from the Army since the year 66:  his of the 2nd.W. Mr Sheldon a native of Albermarle Counyy and Master of my Band of Musick he was formally Known in the Army where he has  since 75 for playing an excellent Fife.
                                    
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    c.10 March. 1782
                                
                            
                            Extracts of Letters from Colo. Davies Commissr of War at Richmond Va. Dated March 
                                    
                                 82
                            Your letter to the Governor was referd to me, I fully agree with you that as long as the Troops are to be
                                supplied with cloathing to the Southward, it will be useless to detain them at Cumberland and there fore think it will
                                be extreme good policy to send them on by Companys as fast as they are form’d assigning the
                                Company, in regular course to the several Regiments in the most equal manner you can. If you do not adopt this method
                                you may depend upon being starv’d for the Government cannot make any further Advance to the Continent without
                                Authority—I think the plan proposd will have the most likely effect to get the New Troops to the Southward. Suppose
                                You send an Officer to Peytons burg to receive the recruits from the part of the country about that place, and so at
                                other places to receive them; you can then According to the Inteligence you receive from time to time order them on to
                                the most Southern rendezvous, Peytonsburg for Instance, with the Officers from the Regiments to which you allot them,
                                and from thence they may march directly on to the Army—Government have not the power of fixing the day of the draft:
                                that is to be done by the courts of the Several Counties, but I am pursuaded very little will be done in that way, as
                                the law is so defective as to the payment of the bounty—It Seems to be most pointedly expressed in General Greenes
                                last letter to me that any Continental Soldier in the State that can march, be immediately sent on, The men on the
                                Eastern Shore are of no Service there. I propose to Detach a small party of State Cavalry to that side the Bay, and
                                Government are anxious the Continentals from thence should be immediately forwarded to Genl Greene, I wish you to give
                                immediate notice to Poulson, who I dare say would prefer continuing on the Eastern shore to coming Over. In all your
                                dispatches to the Northward I would wish you to represent that the State has already made such extravagant advances
                                for the use of the Continent, that she is neither able nor willing to make them any longer—I have desird the printer
                                to publish the last recruiting Law in the next paper, I will apply for the Acts of the last Session Tho I am sure they
                                are not yet prepard, nor is there any thing in  now in Force that can
                                Effect you.
                            Copy, DLC:GW. Enclosed in Febiger to GW, 14 March 1782.
                        
                     Enclosure
                                                
                            
                                
                                    c.14 March 1782
                                
                            
                            The commander in chief having represented to Congress the irregularities and abuses hitherto prevailing
                                in the several Lines of the Army, by Officers being sent from different Regiments & Corps to procure cloathing
                                &c. and the unequal manner in which those things were delivered, as well as the disorder the recruiting
                                service was in, Resolved that each State, who had more than one Regiment in the Continental Line should appoint a
                                Field Officer to Superintend the recruiting Service, and receive, and distribute all supplies for
                                the line to which he belongs, and to be considered as their agent, Therefore no business of any kind whatsoever
                                relating to the Line is to be transacted by any other Officer than by his direction. The duty of
                                this Officer  offered by the Inspector General, and approved by congress, is He is to remain
                                in the State and to reside near the seat of Government he is to continue in his Office untill relieved by an order
                                from the Commanding General in the department Congress having also resolvd that each Regiment should have an Officer
                                recruiting in the State those Officers are to be particularly under the direction of the Superintendent; He is to
                                agree with Government on the numbers and places where the different rendezvous shall be establisd. He is to receive
                                all recruits, drafts, arms, cloathing accouterments Horses &c. &c. which shall from time to time be
                                supplyd to the line either by the State, or Continent, which Recruits, Drafts and every other Species of supplys and
                                to be divided by lot to the different Regimts and posts belonging to the line.
                                He is to receive all money from Government either for recruiting or other service, for which he is to be accountable,
                                delivering what sums he shall think necessary to each recruiting officer. He is to be in Continual
                                Corespondence with the Officer commanding the line of the State, and with the oldest Inspector, of whom he is to
                                receive every three months an exact return of the men, horses, Arms Accoutrements, Cloathing & Camp Equipage
                                these returns together with a State of the Line which the Commanding Officer will send, are to be laid before
                                Government that their strength in the Field, may be known, and the wants of their Troops Supplyd;
                                He is to have one General Rendezvous here be is to collect all the recruits &c. from the other Rendezvous, and
                                at or near which he is to reside, for his Assistance he will appoint a Clothier, Commissary and Quarter Master—He will
                                consult with Government on every matter of consequence that concerns the Line—especially the puting a Stop to the
                                desertion which prevails to the utter distruction of the State. when a Sufficient number of Drafts, or recruits are
                                assembled they are to be sent into the Army with proper Officers.
                            
                                Stuben
                                Majr Gen.
                            
                        
                        
                    